Citation Nr: 0318452	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for plantar warts on 
the right foot, currently evaluated as 30 percent disabling. 

2.  Entitlement to an effective date earlier than February 
26, 1997, for the grant of a 30 percent disability rating for 
plantar warts of the right foot.      


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1987, with three years and three months of prior 
active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and November 2002 rating 
decisions, respectively dealing with the increased rating and 
earlier effective date claims, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.   

The case was previously before the Board in December 2000, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 

The Board also notes that in the veteran's correspondence 
received in January 2003 and February 2003, he asserts 
additional claims for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities and for bilateral bunions.  
Because those issues are not before the Board on this appeal, 
they are hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran has painful warts on the bottom of his right 
foot and has undergone numerous treatments for removal of the 
warts.

3.  The veteran reopened his claim for increased rating for 
plantar warts of the right foot after a final Board decision 
dated in June 1998, which continued a 10 percent evaluation 
for that disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 30 percent 
for plantar warts of the right foot disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5276 (2002), 4118, Diagnostic 
Codes 7804, 7819 (old and new rating criteria).  

2.  The criteria for entitlement to an effective date earlier 
than February 26, 1997 for a 30 percent evaluation for 
plantar warts of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected, for example, by the Statement of the Case issued 
in March 2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
February 2001.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection was established for plantar warts of the 
right foot pursuant to a November 1988 rating and the 
disability was evaluated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7819, which contemplates benign new growths 
of the skin as scars or as otherwise disabling 
manifestations.  Diagnostic Code 7804 provides for a maximum 
10 percent evaluation where scars are superficial, tender, 
and painful on objective demonstration.

During the pendency of this appeal, VA issued new regulations 
for evaluating scars, but the pertinent criteria, i.e. rating 
the disability according to the limitation of function of the 
part affected, did not change.  Moreover, the veteran a copy 
of the revised criteria was sent to the veteran and he was 
afforded the opportunity to provide additional evidence 
and/or argument.   See Karnas, supra.  Accordingly, there is 
no prejudice in proceeding with adjudication of the claim.  
See Bernard, supra.

Under the new rating criteria, Diagnostic Code 7819 provides 
that the disability should be rated as scars (e.g. Diagnostic 
Code 7804), or on the basis of impairment of function.

On the basis of the evidence, there is no apparent advantage 
to the veteran by evaluation under the old or new criteria, 
on the basis of "impairment of function" or "otherwise 
disabling character of manifestation".  Evaluation as scars 
is not more beneficial as the assigned rating is higher than 
that available thereunder.

The veteran has painful warts on the bottom of his right 
foot.  In his substantive appeal dated in August 1999, he 
reported losing 10 days from work in the previous 12 months 
due to pain in his foot.  His job entailed extensive walking.  
He has undergone numerous treatments for removal of the 
warts.  

The veteran's right foot disability has been rated by analogy 
under the provisions of Diagnostic Code 5276, which is the 
rating criteria for acquired flatfoot.  Rating by analogy is 
appropriate where an unlisted condition is encountered, with 
evaluation rendered in accordance with the criteria for a 
listed closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).   

Under Diagnostic Code 5276, the rating schedule provides a 
non-compensable rating for mild bilateral pes planus relieved 
by built-up shoes or arch supports; a 10 percent rating for 
moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of feet; a 20 percent rating for severe unilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent evaluation for 
pronounced unilateral pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
and a 50 percent rating for pronounced bilateral pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The evaluation fully contemplates the veteran's 
symptomatology associated with his service connected 
disability.  Considering further that the disability 
manifestations in this instance are at the lower boundary of 
this evaluation level and that this rating spans even more 
extensive disability than is involved here, the Board regards 
the assigned rating as adequate to also embrace the veteran's 
pain and any limitation of motion involved here.  38 C.F.R. 
§§ 4.40 and 4.55; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

The Board acknowledges that the veteran has lost time from 
work associated with his foot disability.  However, an 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; see also 
DeLuca v. Brown supra.  The Board also stresses that mere 
interference with employment that requires one to be on his 
or her feet for extensive periods, such as is demonstrated in 
this case, does not translate into interference with other 
forms of employment that does not require extensive walking.  
In this case the record is devoid of evidence that the 
veteran would be similarly impaired vis-à-vis other forms of 
employment.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.  The 
Board observes that the findings, as reported above, are not 
reflective of an unusual or exceptional disability picture 
that would warrant an extraschedular disability rating as the 
veteran's symptomatology is clearly contemplated by the 
regular schedular standards in this case.

Effective Date

The Board observes that an evaluation in excess of 10 percent 
for plantar warts was denied by a decision of the Board dated 
June 15, 1998.  An appeal to the Court was not taken, and no 
request for reconsideration of that decision was made.  
Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100(a) (2002).  That June 
1998 Board decision stemmed from a claim received in February 
1997.

Thereafter, the rating was increased to 30 percent effective 
from February 26, 1997, pursuant to a November 2002 rating.  
The present claim that resulted in the 30 percent evaluation 
was apparently initiated by a March 1999 VA examination, 
which was regarded as a claim for increased rating.  
Regulations, 38 C.F.R. § 3.157(b), provides that, once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of an outpatient or hospital 
examination or admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted.  Nevertheless, the RO apparently 
recognized the February 1997 date as the date of claim albeit 
such claim was actually associated with the earlier decision.

The controlling regulation in this case is 38 C.F.R. § 3.400 
(2002), which states that, unless otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

The effective date for the current claim is the date the 
claim was reopened.  In this case there is no basis for an 
award earlier than in February 1997.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, 
274 F.3d 1361 (2001) (the benefit of the doubt rule applies 
only when the positive and negative evidence renders a 
decision "too close to call"). 


ORDER

Entitlement to increased evaluation for plantar warts of the 
right foot is denied.

Entitlement to an effective date earlier than February 26, 
1997 for the grant of 30 percent rating for plantar warts of 
the right foot is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

